Citation Nr: 0504204	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-13 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cervical spine injury.  

2.  Entitlement to service connection for residuals of a 
lumbar spine injury.  

3.  Entitlement to service connection for a gastrointestinal 
(GI) disorder due to medication taken for spine condition.  

4.  Entitlement to a psychiatric condition disorder as a 
result of pain associated with his spine disorders.  


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from December 1968 to 
February 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Waco, 
Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

As it happens, the claims of entitlement to service 
connection for a GI condition and a psychiatric condition are 
inextricably intertwined with the claims for service 
connection for cervical and lumbar spine conditions.  This is 
because the resolution of the cervical and lumbar spine 
claims could have a significant impact on the claims for 
service connection for GI and psychiatric conditions.  Thus, 
these matters should be adjudicated simultaneously, which 
will require that the Board defer a decision until the 
cervical and lumbar spine claims have been resolved.  


REMAND

It is the veteran's contention that he has cervical and 
lumbar spine conditions as a result of inservice injuries.  
He has long contended that he initially injured his back 
during service.  Specifically, he reports that he jumped off 
of his bunk and fell, landing on his back.  A second injury 
occurred when heavy crates fell on him.  The veteran also 
reported being x-rayed at Long Beach Naval Hospital in late 
1969 and then placed on light duty.  However, the veteran's 
service personnel records are not of record.

The veteran has also described, and medical records 
corroborate, that he suffered additional post service 
injuries to the back in 1973 and in auto accidents in which 
he injured his cervical and lumbar back post service (in the 
1980s and in 1990).  

The evidence is replete with diagnoses of the cervical and 
lumbar spine.  No examiner, however, has examined the veteran 
and provided an opinion as to the etiology of his cervical 
and lumbar spine disorders.  

VA's duty to assist includes obtaining recent medical records 
and thorough and contemporaneous examinations in order to 
determine the nature and extent of the veteran's 
disabilities.  38 C.F.R. § 3.159(c)(4) (2004).  Additionally, 
assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

In view of the foregoing, this case is REMANDED for further 
development:  

1.  The AMC should contact both the 
Department of the Navy, Headquarters 
United States Marine Corps, Marine Corps 
Historical Center 1265 Charles Morris 
Street, SE., Washington Navy Yard, DC 
20374-5040 and request any copies of the 
veteran's service medical and personnel 
records.  These records should be 
associated with the claims file.  If 
these records are not available, a record 
of such should be placed in the claims 
file.

2.  The AMC should also attempt to obtain 
copies of veteran's treatment at Long 
Beach Naval Hospital from November 1969 
to January 1970.  These records should be 
associated with the claims file.  If 
these records are not available, a record 
of such should be placed in the claims 
file.

3.  After completion of #1-2 above, the 
AMC should schedule the veteran for a VA 
orthopedic examination to determine 
whether current cervical and lumbar spine 
conditions were caused by inservice 
injuries as described by the veteran, or, 
whether they are the result of post 
service injuries as reflected in the 
treatment records.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction of the 
examination.   All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.
Following a review of the relevant 
medical records in the claims file, to 
include the veteran's medical history, 
the clinical evaluation and any tests 
that are deemed necessary, the examiner 
is asked to opine whether it is at least 
as likely as not (50 percent or more 
likelihood) that any cervical or lumbar 
conditions that may be present are 
causally related to any incident of 
service or whether it is at least as 
likely as not that it was caused or 
aggravated (worsening of underlying 
condition versus temporary flare-up of 
symptoms) by post service injuries.  

If the requested medical opinions cannot 
be provided without resorting to pure 
speculation, it should be so noted.  The 
examiner is also asked to provide a 
rationale for any opinion expressed, 
preferably with citation to the clinical 
record.

4.  After completing any additional 
development deemed necessary, the AMC 
should readjudicate the claims for 
service connection.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



